*144OPINION

Per Curiam:

In this case we formerly ordered that the appeal from the order denying plaintiff’s motion for a new trial be dismissed, and that defendant’s motion to strike be granted. 50 Nev. 427, 265 P. 705.
In the argument on this phase of the case it is not contended on the part of the plaintiff that it appears from the judgment roll alone that the judgment should be reversed. Counsel argued at length, however, that, upon authority of Sweet v. Sweet, 49 Nev. 254, 243 P. 817, we can consider the evidence in the casei
We can find no merit in the contention made. The “Transcript of the Testimony and Proceedings” was stricken from the record on the former hearing, and, as no bill of exceptions was ever settled, there is no evidence before us to consider.
For the reason given, the judgment is affirmed.